        Case: 3:19-cv-00376-wmc Document #: 6 Filed: 05/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

BRANDON DREW TANKERSLEY,

        Petitioner,
                                                      Case No. 19-cv-376-wmc
   v.

MATTHEW MARSKE,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner Brandon Tankersly’s petition for a writ of habeas corpus under § 2241

dismissing this case.




        /s/                                                    5/29/2020
        Peter Oppeneer, Clerk of Court                          Date
